Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 54-56, 59, 63, 69 and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There is no support in the specification or drawings for the claimed subject matter.  Note that 37 CFR 1.57(d) states that “essential material may be incorporated by reference, but only by way of an incorporation by reference to a US patent or US patent application publication”.  Incorporation by reference was not invoked by 37 CFR 1.57(c).  Thus said claimed subject matter will be examined insofar as it can be understood. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 48,54-56, 59, 63, 69 and 74 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 46-52, 54-6, 58, 61, 62, 64-72, 74, 75 and 77-79 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerul 5391097.
	Regarding claims 46 and 65-68, 70, 72, Kerul discloses (Figure 3) an electrical connector assembly comprising: a conductive male terminal body 12 with a contact arm 34; a conductive female terminal body 14 having: (i) a leading edge 48, and (ii) a female terminal receiver 46 dimensioned to receive an extent of the conductive male terminal body; and a female housing 40 having a first wall and a receptacle dimensioned to receive both the conductive male terminal body and the conductive female terminal body, wherein the first wall includes: an outer surface (where 42 is), and an internal segment 48 (Figure 4) with: (i) a trailing extent that is positioned adjacent to the (upper) leading edge of the conductive female terminal body and (ii) an inner surface that is angled with respect to the outer surface of the first wall, and wherein the inner surface is configured to internally displace the contact arm during insertion (as shown in Figure 3) of the conductive male terminal body in the female terminal receiver.
Regarding claim 47, Kerul discloses an interior angle between the inner surface of the internal segment 48 and the outer surface of the first wall is between 1% and 15%.
Regarding claims 48 and 69, Kerul discloses (i) a first friction value is results when the contact arm slidingly engages with a first internal segment 48 (Figure 4) formed from a non-metallic material internal segment, and (ii) a second friction value is results when the contact arm slidingly engages with a second internal segment (48 in Figure 3) formed from a metallic material internal segment; and wherein the first friction value is less than the second friction value.
Regarding claims 49 and 64, Kerul discloses the female housing 40 has: a first forward edge, a second forward edge opposed to the first forward edge, and a forward edge width defined by the first and second forward edges; a first rearward edge, a second rearward edge opposed to the first rearward edge, and a rear edge width defined by the first and second rearward edges; wherein the first and 
Regarding claim 50, Kerul discloses the female terminal receiver 14 has a receiver width that is greater than or equal to the rear edge width of the female housing 40.
Regarding claim 51, Kerul discloses the female terminal receiver 14 has a receiver width that is less than the forward edge width of the female housing 40.
Regarding claim 52, Kerul discloses the female housing 40 further includes a female locking means (outer surface of terminal receiver 14) that is configured to secure the conductive female terminal body within the female housing.
Regarding claims 54-56, 74, Kerul is deemed to disclose the claimed subject matter, insofar as it can be understood due to the indefiniteness noted above. 
Regarding claim 58, 75, Kerul discloses the electrical connector assembly provides tactical feedback to a user to indicate that the contact arm 34 has been inserted past the internal segment (48 in Figure 4) and is positioned in the female terminal receiver 14.
Regarding claims 61, 77, Kerul discloses inserting the conductive male terminal body 12 into the female terminal receiver 14 requires an insertion force that is less than an insertion force requirement in the USCAR 2 specification (very broadly recited).
Regarding claims 62, 79, Kerul discloses the electrical connector assembly is 360 degree compliant due to a configuration and positional relationship of the conductive male terminal body 12 and the conductive female terminal body 14.
Regarding claim 71, Kerul discloses the means for inwardly displacing the contact arm 34 of the male terminal body 12 is a planer surface that extends rearward from the first and second forward edges of the female housing receptacle.
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53, 59, 60, 63 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Kerul as applied to claims 46 and 64 above, and further in view of Pavlovic et al 10135168.
	 Regarding claims 53 and 59 and 63, Pavlovic et al (front page) discloses a male housing 702,705, and to provide Kerul with a male housing thus would have been obvious, to protect the male terminal body.  The remainder of claim 59 (insofar as it can be understood due to the indefiniteness noted above) is deemed to be met by the applied references.
Regarding claims 60 and 76, Pavlovic et al discloses (Figure 5) internal spring member 30 positioned within the conductive male terminal body 11-13, and to provide Kerul with this type of structure thus would have been obvious, to make better contact with the female terminal receiver.
Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Kerul.
The specific forces required in Kerul are deemed to have been an obvious matter of routine experimentation. 
73 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches deformable securing arm and gap as recited; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2833